.




                OFFICE   OF THE AtTORNEY      GENERAL    OF TEXAS
                                     AUSTIN




    Eoxmmble D. C. 0r.o~
    Stat. IughVb~ Ea@neer
    Auttln, Texar

    Darr   31rr




    0piPi0~ 0f tht~
                'Recently, vhils vo
           CCWUW5lOWP,
           serlowly hur




                                               uee the ren
                                               ret0 a county
                                              ounty men to




                                GtiOn ei OUP resident engi-
                            ybo 6gJved to vork ftm the,
                             iev aAy8 and in a oonferenoa
           emo ng
               th e
                  laplo~m , our       Job sogerlnteadent ,
           OUP -mideat     en&mor,   rad the County Corn--
           r lr ~lo ner
                     ttveo
                        , y r eed
                                that th e
                                        lqplo~e
           vw     to be dmppd   iram the Depwta*at      ‘m po7
           roll vhere he VW  making $150.00 per mnth
           and VW to be paid by tba Lsepnty at th6
           rats of tl.00 par ho-.   Aster VQPkllq aa
xonoawhle
       b. 0. Orwr, w                                    *
.

       four OP flw                  aqa,        ho haa 6atuAll~ b66a on
       the       Gouatt par rou. f lftpoae houn, he
       rwo1v.d             thlm lAjua7 vu16                       np6iring          th6
       6h 0+0i, r h i0h VR I                a0hg            VQ*     U      l     00uaty
       pPoj*ct           o n * c o u nty         r o sa      ua a w       th a    a lr es-
       t1 o a     o f the       CouatJ          o o a i661 o a e~.”


                  ba0r         tb        fomg0irrq           r66t6,        YOU     vi6h        to    b    c4*t6ea
vhether       or     not    there lr any llabllity on the part o?                                the texa8
State     Xfghw            Dspartmsnt            cad   wh6th6r   pu                h6*6   8uthorltJ to
~oum6 116bi I Ity aad p6y                        baWflt6      m&c                 th6   Coaipeaa~tionAct
appllo6blr to the St&e Highmy                                     lWmrtm6at.

          By t& Acts of 1 37‘ 25th Legirlaturo, Ch4pter    502,
certain prorl6lon6 of the ilorkment6 Companutlon L8v vow adopt-
& Vh6XWby th6 SW6    JIlghV8TrJ6pwm6Iit Of *6X&6 W6   6UthtWl66b
to beaome relf-ieruHng.   vlth eompenutian   bonrfltr xmfible to
Lnjund employee6 in 8coord6a66 vith th6 9r0~i610.!26   of  the Act.
This St6tut6, ooatrlnlnp: 8wtlw6    1 thI'ough 20 16 laeorpor8f.d
in   v6m-g~           hw8tea               cmi            8t6tUt66         u      hrticie           eifsS6.   3~b-
rectlon 3 of soatlon 3 tbonof                                 pPoVlae61
                   "9mploy66'
                        6h611 -+A 6r6ry por6on   in
       the 6err106 of the state Hi&hv6~ Ik&MlPtreAt
       undsr say nppolata6at Of upPo6rea uoatnot
        of    hlw,         02wl      or    vrlttea,,          vhoro        aeae     69966r6
       upon tha pay roll or th6 mate                                      aighvq          Iw-
        gsrtmut,            oxoopt         oftlcl6l6              rppolated         w      the
       Oovemor vtth t&e rdvfao uv3 WaMat    of the
       Senate, except slarlael rod otfloe rrplo~o*r
       AOt       W@Pea              by    th&          dUtiO6        t0    tIWO1          OF
       vork rwy             from their offleo, urd uw$t lll
        poritioa6           ior rhl6h ltomlrodr9iwo9rl~tloam
        are ma*            w    the Legl6lmare.     x0 poraom ia
       the 6mvla6               of th6 Mete   X$hvq    D6prStmat
       vho 16 paa               oa 6 plaowork   baste.  or sa 6ny
        bar16 other thaa br the hour, day, wek,
        month, or year. till b6 Ooa6l&yd    UlIlz-
        ploy66 6~d oatftled to 6emp6~6
        tho toPma 4ad pPoYl6ica6 of thin Act.
        l    l   lm-


                   “If     UI -lOye@               Of th6   ~PUtWAt                    *US-
        tciiA6 II)         l.aJw    in          the  course    Of hlr               aplw-
        unt       , he     ohall   bo      9hia      wapeautiea                    w   the
        BPIrtl#Zltr            86        h4r+intit~       9r0viadd.
                 m-u
                  the   tiOt6   &the      SfPt4Fa, it 16 Clear  that th6
b&Pea          pa&f
                VI6         XiOt
                               SB l$ 1 07
                                        Vith
                                          u iA
                                             th e
                                                PPO
                                                  SfO
                                                   o Of
                                                      AO
                                                       Sfth b
Ast ment1oa.d 8t the tln6        of               hl8 14U.17.
                                                      lie va6 ingwed   in
OJW2’6tw    OP P8priPispF     COUAtJ OffUiPMAt US&        OA 6OWItp &U'OjOOtS
Oi -a6    *ad  bolng oL1 th6 0OUXItJ P6r PO11 At th6                 Bb V66          tiW.
aot %a the rarrl6e      of the Stat0       lUghv8y D6$aPtm6ut .at the tImit
ho V66 b&lPed nor eagugsa * or about the fuPthe~6Aw of the
6ffS1Z’S OF bU8iAe66      Of            tbo
                                   L)t@tS    @@ML7                   Department.
                 ft    16 lteu      68ttbd        by    the     WthOl’ittU    ip this   Stat8
thrt     th0    i0ai02b          ampi8tiopr,             0Ommmi~           md   6ut0~00
Of     8t6tS    hyhry6       w     tb    i)trt0        fIfr]nry    WpU'tUUXt 58 8 gO+Sl7i-
asat8l fuaotloA.            Bu-      v8. 8t6to; 89 8. W. (?a) 2398 Robblar
VS. LiE66tOA6           COUntr, 268 8. v. 3151 &athlMA VU. 8inght~,
 96X.  hm.    &t&b)        1.3 8. w.   (ad             1st     aFOOk6     VS.     Stete,    68   5.   Y.
12d)  59;   R6tiin         VS.  stU&e,    d            8. u.    (26)      131.
             a60    it  %6 Veil       Mttbu       tb*t   the   skte     IS mf     liable
in -06        iOr 9WSOJW1 injUPl.6              WUtVd        thPOO@l the W&igW
OF 06F63.666    6Ct6   Of it6     oifiaiti8,        8fJOAtb OI W$lwa6,            UAh66
it ShRll   m    b$iSktiVe         Ut      USUOI     6U8h u&bilitr         Ma tOlU8Bt
to be 60        liable.       k6 VS.       8tdO     88d IbPti.lI    VS.   at&O,     BOphl$
stat*  vs.   Eoluanera
                 "4"         Tdx.     Ctr.    App.)    16 8. W.     (Od    556j61 59 C.-J.
pp. 19s~196$     Anraotationr       ia X3 A.                 L.,R. pp. 1?76-1?el utd 2P A.
L. R. pp. 1492,a&93.
                 Thr    6UthWiti66         e&t@d        io    th6   1-t     tV0    9U’6@‘69&6         6bOVS
66t     forth 8N        011the     RW&6F&l         FOpOtftiO& of l.lrbil.ity.t.kd6r
the9ZW16bXl6             Of hPttCl6
                           667 t 6 hOWVW    th8  hg%SbtlP6     866\1IP*d
         for
13.8blllt~              SU& Hbavy
                             Ik9bbPtWBlt  66b91076-66 tAjUP6’d iA llO-
coPd6Ace  Vlth the 9POV~S~iOA8or tha Act.      Under it6 9XWiSiOXk6,
MithW’   th6 St&O %@hWr    DO98l’tMZbt   POP it6 OiflOLOh,     6c)l'WAtZ
or 8gent8 hue   mJ mS.hOr~?iy t0 Vrlos or di6?6g6d         Uy pOrtiSA
th6moI by 666~                    lirbllity fol'iaf~Fi66                   OutSide     th6 600&W Of
t4@07WAt •i
xaaonue0. 0. &WY,raga4

          It   $6,   thWSfOW,,   ebb 09tih1~   Of thi6   dOgIWtm@at8ht
tb8 Stat6 ai@kr      01w          is rult11&b& DflraUS th. Da-0
&eat  h8~6 8uthorlt to 886tlU Uablllty urudmr b8Wfit6            Und6r
the  ~6'OrISfOIW Of E tia1* 66786, Yemaim' &aotateu CIrIl         stat-
atas, t&e?   thw fad8 rot   forth.